        Case 1:19-cv-08673-KPF-DCF Document 92
                                            91 Filed 07/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

JANE DOE,

                               Plaintiff,
                v.                                         Case No. 1:19-cv-08673-KPF-DCF
DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the ESTATE
OF JEFFREY E. EPSTEIN,
                               Defendants.


                                   ---------------- ORDER STAYING ACTION
            JOINT STIPULATION AND [PROPOSED]                                                      DF
        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the Parties, that:

        1.      The captioned action is hereby stayed pending Plaintiff’s participation in the

Epstein Victims’ Compensation Program (the “Program”).

        2.      Should the Plaintiff cease her participation in the Program for any reason (including

but not limited to by declining any monetary settlement offered by the Program), the stay will be

lifted within one week (seven calendar days) after Plaintiff provides Defendants with written notice

of her intent not to participate in the Program.

        3.      After the lifting of the stay, if any, the Parties will confer on a schedule for the

remaining discovery in this action.




109051463
        Case 1:19-cv-08673-KPF-DCF Document 92
                                            91 Filed 07/29/20 Page 2 of 2




Dated: July 29, 2020                        Respectfully submitted,
       New York, New York
                                            TROUTMAN PEPPER HAMILTON
                                            SANDERS LLP



                                            By: /s/ Bennet J. Moskowitz
                                               Bennet J. Moskowitz
                                               875 Third Avenue
                                               New York, NY
                                               212.704.6000
                                               Bennet.moskowitz@troutman.com

                                            Attorneys for Darren K. Indyke and D. Richard
                                            Kahn, as Co-Executors of the Estate of Jeffrey
                                            E. Epstein


                                            KAPLAN HECKER & FINK, LLP



                                            By:   /s/ Roberta A. Kaplan
                                               Roberta A. Kaplan
                                               Julie E. Fink
                                               Kate L. Doniger
                                               Alexandra K. Conlon
                                               350 Fifth Avenue, Suite 7110
                                               New York, NY 10118
                                               212.763.0883
                                               rkaplan@kaplanhecker.com
                                               jfink@kaplanhecker.com
                                               kdoniger@kaplanhecker.com
                                               aconlon@kaplanhecker.com

                                            Attorneys for Plaintiff
                                                                      The parties are directed to
                                                                      submit a joint status report
                                                                      no later than 8/14/2020.
                  July 29 2020
Date: __________________,                     ______________________________
      New York, New York                      HON. DEBRA C.  -- FREEMAN
                                              United States Magistrate Judge




                                        2
109051463
